DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication (preliminary amendment) filed on 06/17/2019.
Status of claims in the instant application:
Claims 1-8 and 10 are pending.
Claim 9 is canceled.
Priority
The instant application is a “371 of PCT/JP2016/074335 filed on 08/22/2016”.
Information Disclosure Statement
Information Disclosure Statements (IDS) filed on 02/21/2019 have been considered, and a signed copies of the IDS forms have been attached to this office action.
Drawings
Drawings filed on 06/17/2019 have been inspected, and it’s in compliance with MPEP 608.02.
Specification
Specification filed on 06/17/2019 has been inspected and it’s in compliance with MPEP 608.01.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are:
	Claim 1 recites the limitations of:
	“a first updater that updates the first secret information;
	a first extractor that extracts a first old fragment and …;
	a second warning issuer that warns a user …”
Claim 3 recites the limitations of:
	“wherein the first extractor extracts …;
second warning issuer warns the user using …;”
Claim 5 recites the limitations of:
	“a second updater that updates the fourth secret information;
	a second extractor that extracts a second old fragment …;
	a first warning issuer that warns a user using …;
	wherein the first updater further updates the third secret information,
	wherein the first extractor further extracts a third …;”
Claim 6 recites the limitations of:
	“wherein the second warning issuer gives a warning by …;
Claim 7 recites the limitations of:
	“an updater that updates the secret information;
	an extractor that extracts an old fragment and a new fragment …;
	a warning issuer that warns …;”
	Examiner has investigated the disclosure (specification, drawings, abstract, claims) of the instant application and finds the following in the specification:
“Para [0041]: an updater that updates the secret information;
Para [0042]: an extractor that extracts an old fragment and a new fragment, the old fragment being included in the secret information prior to an update but not included in the secret information subsequent to the update, the new fragment being not included in the secret information prior the update but included in the secret information subsequent to the update; 
Para [0045]: a warning issuer that warns, when other secret information managed in association with another identifier specified in the another notice includes 
Para [0068]: FIG. 3 is a diagram illustrating a general configuration of a typical information processing device implementing the first management device and the second management device, which are included in the management system according to an embodiment of the present disclosure
Para [0109]: The first management device 110 includes a first updater 111, a first extractor 112, a first sender 113, a first receiver 114, and a first warning issuer 115. The second management device 120 includes a second updater 121, a second extractor 122, a second sender 123, a second receiver 124, and a second warning issuer 125. The individual components of the first management device 110 have functions similar to the respective components of the second management device 120.
Para [0110]: In the present embodiment, the CPU 601 in the first management device 110 functions as the first updater 111, and the CPU 601 and the NIC 605 in the first management device 110 collaborate to function as the first extractor 112, the first sender 113, the first receiver 114, and the first warning issuer 115. Likewise, the CPU 601 in the second management device 120 functions as the second updater 121, and the CPU 601 and the NIC 605 in the second management device 120 collaborate to function as the second extractor 122, the second sender 123, the second receiver 124, and the second warning issuer 125.”
	Examiner concludes that the portions of the specification identified above describe the structure/hardware that perform the recited functions in the claimed 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Allowable Subject Matter
Claims 1-8 and 10 are allowed, but they are renumbered as claims 1-9.
The following is an examiner’s statement of reasons for allowance: the following prior arts were yielded during the examination of applicant’s (preliminary) amended set of claims filed on 06/17/2019. They do not explicitly teach the applicant’s claimed invention, in view of the amended claims, but are in general realm of applicant’s field of endeavor. Examiner further notes that prior art references identified in the Applicant provided International Search report (ISR 237) also do not disclose Applicant’s claimed invention, similar to the conclusion reached in the “Incoming Written Opinion of the ISA” report provided by the Applicant.
US-PGPUB 20070016630 A1 (Samji et al.): Samji discloses a platform that supports an unmanaged secured workgroup, without a server, for common user access 
According to an aspect of the invention, user accounts are synchronized at each computer of the unmanaged secured workgroup if user account information is modified or added at one of the computers of the unmanaged secured workgroup. User accounts may be replicated or modified to synchronize the account information in the unmanaged secured workgroup.
US-PGPUB 20200042625 A1 (Balaraman et al.): Balaraman discloses a system for integrating blockchain-enabled shared datasets across databases having varying formats and structures is disclosed. The system may include various entity systems in communication via a peer-to-peer network. A first entity system may receive a dataset update request to update the shared dataset. The first entity system may broadcast the dataset update request across the network, and one or more entity systems connected to the network may consent to the dataset update request. The 
This disclosure generally relates to datasets shared by entities, and more particularly, to systems and methods for blockchain-enabled datasets shared across different database structures and systems.
US-PGPUB 20140281540 A1 (Brouwer et al.): Brouwer discloses a device that synchronizes a set of keychains stored on the device with a set of other devices. The device and the set of other devices are communicatively coupled to one another through a peer-to-peer (P2P) network. The program receives a modification to a keychain in the set of keychains stored on the device. The program generates an update request for each device in the set of other devices in order to synchronize the set of keychains stored on device with the set of other devices. The program transmits through the P2P network the set of update requests to the set of other devices over a set of separate, secure communication channels.
The invention provide a novel method for facilitating the synchronization (also referred to as "syncing") of keychains between several devices that are specified as members of a synchronization group (also referred to as a sync group or sync circle). A keychain, in some embodiments, is a defined collection of data that may include passwords, private keys, certificates, secure notes, etc. In some embodiments, the method syncs the keychains between the devices through a peer-to-peer (P2P) 
US-PAT 8732344 B2 (Miyazawa): Miyazawa discloses a management device configured to communicate with at least one second management device and at least one terminal device via a network includes an acquiring system configured to acquire first management information managed by the management device, a receiving system configured to receive second management information managed by each of the at least one second management device from each of the at least one second management device, a management information request receiving system configured to receive a management information request for the first management information and the second management information from the at least one terminal device, and a sending system configured to send, to the at least one terminal device, the first management information acquired by the acquiring system and the second management information received by the receiving system in response to the management information request being received by the management information request receiving system.
None of the prior arts of record, alone or in combination, discloses all the limitations of the independents claims 1, 7, 8 and 10, especially they do not disclose, “A management system comprising a first management device and a second management device, the first management device managing a first identifier and first secret information associated with each other, the second management device managing the first identifier and second secret information associated with each other, wherein the first management device comprises: a first updater that updates the first secret information; a first extractor that extracts a first old fragment and a first new fragment, the first old fragment being included in the first secret information prior to an update but not included in the first secret information subsequent to the update, the first new fragment being not included in the first secret information prior to the update but included in the first secret information subsequent to the update; and a first sender that sends a first notice that specifies the first identifier, the first old fragment, and the first new fragment to the second management device, and wherein the second management device comprises: a second receiver that receives the first notice from the first management device; and a second warning issuer that warns a user using the first identifier to correct the second secret information when the second secret information includes the first old fragment3PRELIMINARY AMEND)MENTAttorney Docket No.: Q245275 Appln. No.: 16/327,140specified in the first notice but does not include the first new fragment specified in the first notice.”
Therefore, the independent claims are allowable over the prior arts. The dependent claims being definite, further limiting, and fully enabled by the specification are also allowed by virtue of their dependence on the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHABUB S AHMED whose telephone number is (571)272-0364.  The examiner can normally be reached on 9AM-5PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAHABUB S AHMED/Examiner, Art Unit 2434
/KAMBIZ ZAND/Supervisory Patent Examiner, Art Unit 2434